8DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Li, Kikukawa, or Rowell does not teach the graphics display engine comprising: a dominant image buffer for receiving data including the two-dimensional dominant image; a nondominant image processor to perform affine transforms on the two-dimensional dominant image to produce the two-dimensional nondominant image, the nondominant image processor including: a skewing engine to perform a skewing transformation on the two-dimensional dominant image to produce a first two-dimensional intermediate image, the first intermediate two-dimensional image differing from the two- dimensional dominant image by shearing displacement; a rotating engine to perform a rotating transformation on the first two-dimensional intermediate image to produce a second two-dimensional intermediate image, the second intermediate two-dimensional image differing from the first two-dimensional image by rotational displacement; a translating engine for performing a translating and scaling transformation on the second two-dimensional intermediate image to produce the two- dimensional nondominant image for storage in the nondominant image buffer, the nondominant two-dimensional image differing from the second two-dimensional image by translational displacement; and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425